WREN, Judge
(dissenting).
I cannot agree with the majority’s interpretation of A.R.S. § 23-1044 E. The words “subsequent injury” have now been amended to read “subsequent award”. How can it be asserted that such a strained construction was within the “intent of the Legislature” ? The plain, unambiguous words of the statute provide that where there is a previous disability, “the percentage of disability for a subsequent injury shall be determined by computing the percentage of the entire disability and deducting therefrom the percentage of the previous disability as it existed at the time of the subsequent injury.” (Emphasis added.) In my view, such language mandates that only the second injury in time may be treated as the unscheduled injury. Had the Legislature intended the result reached by this Court, it could easily have provided that the time of the award, rather than the injury, be determinative of which of two successive injuries would be treated as unscheduled.
While not squarely on point with the instant case, Hurley v. Industrial Commission, 12 Ariz.App. 162, 468 P.2d 613 (1970) presents a somewhat analogous situation, and, in my opinion, precludes the result reached in the majority opinion. In that case the claimant had sustained two non-disabling back injuries previous to an industrial injury to her hand. At the time of the award, however, the back injuries had become partially disabling. The question before the Court was whether the Industrial Commission correctly construed the law in finding that
“. . . where the petitioner suffers a first injury which is not disabling and then suffers a second injury which is partially disabling and scheduled, after which scheduled disability the previous injury also becomes partially disabling, the Commission may not treat her resulting disabilities as unscheduled.” 12 Ariz.App. at 163, 468 P.2d at 614.
The Court held that, although at the time of the award claimant’s preexisting back condition was disabling, since, this disability developed after the hand injury thé Industrial Commission correctly awarded scheduled benefits. In other words, there was no “previous disability” at the time of the “subsequent injury”.
Rodgers v. Industrial Commission, supra, relied upon by the majority decision as mandating the result reached, sets forth *6the principle that the entire effect of suc-essive disabling injuries must be considered by the Industrial Commission. However, that case involved a second injury after a scheduled award. Assuredly, that is the principle behind A.R.S. § 23-1044 E, but that principle must be applied in the manner set forth by the statute; that is, only a subsequent injury which would otherwise be scheduled can be treated as unscheduled. When the petitioner here received the industrial knee injury on October 3, 1969, she had not yet injured her hand. Therefore she could not have had a previous disability.
Although the result may not have been any different in this case regardless of the order of the injuries since the same employer and carrier were involved in both claims, in a case where two employers and carriers were involved, their liabilities could be affected by the order of the processing of the claims. If such is to be the result, it is the prerogative of the Legislature and not of this Court to so provide.
The words of the Supreme Court in Kilpatrick v. Superior Court, 105 Ariz. 413, 421, 466 P.2d 18, 26 (1970), are apropos here:
“There is no magic in statutory construction and no legal legerdemain should be used to change the meaning of simple English words so that the resulting interpretation conforms the statute to the sociological and economic views of judges or lawyers. Words are to be given their usual and commonly understood meaning unless it is plain or clear that a different meaning was intended.
* * * * * *
“Courts are not at liberty to impose their views of the way things ought to be simply because that’s what must have been intended, otherwise no statute, contract or recorded word, no matter how explicit, could be saved from judicial tinkering.”
The award should be set aside.